The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Note
The examiner is amenable to an interview about the instant application.

Response to Arguments

Applicant’s arguments, see page 7 of 13, filed 3/8/2022, with respect to 35 U.S.C 112(b) for claims 3 and 6 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 12/15/2021 has been withdrawn because the claims were amended. 

Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive. Regarding the 35 U.S.C rejections for claims 1, 3, 4, and 6-8, the manner in which the applicant discloses adjusting inductances of heating heads and cables to be matched is a known electrical engineering concept called impedance matching which is known in the art of electrical engineering design. See NPL <http://web.archive.org/web/20140310040458/https://www.uihm.com/en/Induction-Heating-Technology/Base-details-of-High-Frequency-Induction-Heating.html#.Ux06BXbP1aQ>.  The method in which the applicant claims adjusting inductance values and cable lengths is something the is obvious to a person of ordinary skill in the art at the time of the invention and is therefore the reasons that the 103 rejections stand.  
Furthermore, In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) the court held that adjustability, where needed, is not a patentable advance, and because there was an art recognized need for the adjustment.  Further, in regards to the newly amended claim language “a size of the first heating head of the at least one heating unit and a size of a second heating head of other heating units are different”, In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled.  Also in regards to the newly amended claim language “a size of the first heating head of the at least one heating unit and a size of a second heating head of other heating units are different”, In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2790880 B1 ORTICA (hereinafter "ORTICA") in view of US 20140231415 A1 Verhagen (hereinafter “Verhagen”). 
Regarding claim 1, ORTICA teaches, except where struck through, A(abstract) comprising: a high-frequency power source (power source 41 is connected in series to HF transformer 48 which thereby give power source 41 the inherent and obvious characteristic of being an HF power source, column 6 lines 23 to 28); a transformer (HF transformer 48) (because power source 41 is connected in series to HF transformer 48 there is an obvious link that makes HF transformer 48 transform the outputted voltage and current from power source 41, column 6 lines 23 to 28); (column 1 par. 4 teaches prior art using inductive heating to heat and remove an adhesive which is analogous to a coating), wherein at least one heating unit is selected from the plurality of heating units and attached to the transformer (figure 24 shows the apparatus connected to HG transformer 48), the at least one heating unit among the plurality of heating units further comprises: a cable (power cable 32; figure 11) having a conductor transmitting the transformed current (figure 24 shows the power cable 32 connected to HG transformer 48 therefore being obvious that power cable 32 transmits power; the recitation of power cable in ORTICA connotes a cable for transmitting power; figure 24 teaches the power of HF transformer 48 being transmitted to tool inductor 25, therefore the cable is the means of power transmitting), and a first heatingPage 3 of 19Application No.: 16/334,620 Amendment under 37 CFR 1.111Reply  Office Action dated August 9, 2021Ocber 15, 2021head including a heating coil connected to an end of the cable (tool inductor 25) and heating the metal member by the transformed current (column 4 lines 39 to 58 and column 5 lines 1 to 5), so as to remove the coating film (par. 24), the sum of a first inductance value of the heating coil of the first heating head and a second inductance value of the cable is adjusted to be within a predetermined range relative to a third inductance value of one heating unit among the plurality of heating units (ORTICA discloses the claimed invention except for an inductance being adjustable. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make adjustable, since it have been held that adjustability, where needed, involves only routine skill in the art. One would have been motivated to make the system inductance adjustable for the purpose of providing a means to advantageously ensure the system resonates with the capacitance of said electricity generator (41) to a prefixed resonance frequency), and the first and second inductance values are adjusted through adjustment of at least one of a length of the cable, a length of the heating coil, a cross-sectional area of the heating coil, and a number of turns of the heating coil (ORTICA discloses the claimed invention except for inductances being adjustable. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make adjustable, since it have been held that adjustability, where needed, involves only routine skill in the art (MPEP 2144.04(V)(D). One would have been motivated to make the inductances of the heating coil, heating coils and/or conducting cable adjustable for the purpose of wherein the inductance of said tool (25) resonates with the capacitance of said electricity generator (41) to a prefixed resonance frequency in claim 1 of ORTICA, it is also obvious to change the a length of the cable, a length of the heating coil, a cross-sectional area of the heating coil, and a number of turns of the heating coil because these are known in the art to be the factors that affect inductance per the equation for inductance below from https://www.electronics-tutorials.ws/inductor/inductance.html).  ORTICA does not teach and a plurality of heating units detachably connected to the transformer and receiving the transformed current.  Verhagen teaches, except where struck through, and a plurality of heating units detachably connected to the transformer and receiving the transformed current (par. 35 teaches the use of multiple heads connected to a single power source; par. 37 teaches the use of Miller ProHeat 35.RTM as the power source which is taught to have two connections).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the ORTICA reference, to include and a plurality of heating units detachably connected to the transformer and receiving the transformed current, as suggested and taught by Verhagen, for the purpose of providing a means to advantageously heat a larger area (par. 35).  ORTICA discloses the claimed invention except for a size of the first heating head and a size the second heating head are different. It would have been obvious to one of ordinary skill in the art at the time the invention was made to change the shape of the transformer case since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, One would have been motivated to scale the size of heating heads to be larger or smaller depending on requirements of the application at hand (ORTICA par. 41. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). See MPEP 2144.04 IV.

    PNG
    media_image1.png
    65
    160
    media_image1.png
    Greyscale


Regarding claim 3, ORTICA teaches, except where struck through, A portable induction heating device (abstract)  comprising: a high-frequency power source; a transformer receiving a high-frequency current outputted from the high-frequency power source (power source 41 is connected in series to HF transformer 48 which thereby give power source 41 the inherent and obvious characteristic of being an HF power source, column 6 lines 23 to 28) and outputting a transformed current (because power source 41 is connected in series to HF transformer 48 there is an obvious link that makes HF transformer 48 transform the outputted voltage and current from power source 41, column 6 lines 23 to 28); (column 1 par. 4 teaches prior art using inductive heating to heat and remove an adhesive which is analogous to a coating), so as to remove the coating film (column 1 par. 4 teaches prior art using inductive heating to heat and remove an adhesive which is analogous to a coating), wherein at least one heating unit is selected from the plurality of heating units and attached to the transformer (figure 24 shows the apparatus connected to HG transformer 48),Page 4 of 19Application No.: 16/334,620Amendment under 37 CFR 1.111 Reply  Office Action dated August 9, 2021Ocber 15, 2021the at least one heating unit among the plurality of heating units further comprises a first heating head(figure 24 shows the power cable 32 connected to HG transformer 48 therefore being obvious that power cable 32 transmits power and therefore, the heating head is provided with the transformer; the recitation of power cable in ORTICA connotes a cable for transmitting power; figure 24 teaches the power of HF transformer 48 being transmitted to tool inductor 25, therefore the cable is the means of power transmitting and therefore the heating head is provided with the transformer)first heating head further comprises a heating coil  (tool inductor 25) heating the metal member transformed current (column 4 lines 39 to 58 and column 5 lines 1 to 5), so as to remove the coating film (par. 24),  a first inductance value of the plurality of heating units, except for the at least one heating unit: is adjusted to be within a predetermined range relative to a second inductance value of the at least one heating unit among the plurality of heating units (ORTICA discloses the claimed invention except for an inductance being adjustable. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make adjustable, since it have been held that adjustability, where needed, involves only routine skill in the art. One would have been motivated to make the system inductance adjustable for the purpose of providing a means to advantageously ensure the system resonates with the capacitance of said electricity generator (41) to a prefixed resonance frequency), and the first inductance value is adjusted through adjustment of at least one of a length of the heating coil, a cross-sectional area of the heating coil, and a number of turns of the heating coil (ORTICA discloses the claimed invention except for inductances being adjustable. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make adjustable, since it have been held that adjustability, where needed, involves only routine skill in the art. One would have been motivated to make the inductances of the heating coil, heating coils and/or conducting cable adjustable for the purpose of wherein the inductance of said tool (25) resonates with the capacitance of said electricity generator (41) to a prefixed resonance frequency in claim 1 of ORTICA, it is also obvious to change the a length of the cable, a length of the heating coil, a cross-sectional area of the heating coil, and a number of turns of the heating coil because these are known in the art to be the factors that affect inductance per the equation for inductance below from https://www.electronics-tutorials.ws/inductor/inductance.html and from http://web.archive.org/web/20140310040458/https://www.uihm.com/en/Induction-Heating-Technology/Base-details-of-High-Frequency-Induction-Heating.html#.Ux06BXbP1aQ for the purposes of impedance matching).  ORTICA does not teach and a plurality of heating units detachably connected to the transformer.  Verhagen teaches, and a plurality of heating units detachably connected to the transformer (par. 35 teaches the use of multiple heads connected to a single power source; par. 37 teaches the use of Miller ProHeat 35.RTM as the power source which is taught to have two connections).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the ORTICA reference, to include and a plurality of heating units detachably connected to the transformer, as suggested and taught by Verhagen, for the purpose of providing a means to advantageously heat a larger area (par. 35).  ORTICA and Verhagen disclose the claimed invention except for a size of the first heating head and a size the second heating head are different. It would have been obvious to one of ordinary skill in the art at the time the invention was made to change the shape of the transformer case since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, One would have been motivated to scale the size of heating heads to be larger or smaller depending on requirements of the application at hand (ORTICA par. 41. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). See MPEP 2144.04 IV.

    PNG
    media_image1.png
    65
    160
    media_image1.png
    Greyscale


Regarding claim 4, ORTICA teaches, except where struck through, wherein the cable connects the transformer and the heating coil of the cable-connected heating head (as discussed above), and the length of the cable is adjusted in accordance with the first inductance value of the heating coil of the first heating head such that the sum of the first inductance value of the heating coil of the first head and the second inductance value of the cable is within a predetermined range relative to the third inductance value of the one heating unit among the plurality of heating units (ORTICA discloses the claimed invention except for an inductance being adjustable. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make adjustable, since it have been held that adjustability, where needed, involves only routine skill in the art. One would have been motivated to make the system inductance adjustable for the purpose of providing a means to advantageously ensure the system resonates with the capacitance of said electricity generator (41) to a prefixed resonance frequency; ORTICA teaches wherein the inductance of said tool (25) resonates with the capacitance of said electricity generator (41) to a prefixed resonance frequency in claim 1, meaning the inductance is designed to a predetermined value such that the system resonates at a chosen frequency; ORTICA discloses the claimed invention except for inductances being adjustable. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make adjustable, since it have been held that adjustability, where needed, involves only routine skill in the art. One would have been motivated to make the inductances of the heating coil, heating coils and/or conducting cable adjustable for the purpose of wherein the inductance of said tool (25) resonates with the capacitance of said electricity generator (41) to a prefixed resonance frequency in claim 1 of ORTICA, it is also obvious to change the length of the cable is adjusted in accordance with because this is known in the art to be the factors that affect inductance per the equation for inductance below from http://web.archive.org/web/20140310040458/https://www.uihm.com/en/Induction-Heating-Technology/Base-details-of-High-Frequency-Induction-Heating.html#.Ux06BXbP1aQ  and from https://www.electronics-tutorials.ws/inductor/inductance.html for the purposes of impedance matching).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the ORTICA reference, to include wherein the cable connects the transformer and the heating coil of the cable-connected heating head, and the length of the cable is adjusted in accordance with the first inductance value of the heating coil of the first heating head such that the sum of the first inductance value of the heating coil of the first heating head and the second inductance value of the cable is within a predetermined range relative to the third inductance value of the one heating unit among the plurality of heating units, as suggested and taught by ORTICA, for the purpose of providing a means to allow for the inductance of said tool (25) resonates with the capacitance of said electricity generator (41) to a prefixed resonance frequency (claim 1).

    PNG
    media_image1.png
    65
    160
    media_image1.png
    Greyscale


Regarding claim 6, ORTICA teaches, except where struck through, A portable induction heating device (abstract) comprising: a high-frequency power source (power source 41 is connected in series to HF transformer 48 which thereby give power source 41 the inherent and obvious characteristic of being an HF power source, column 6 lines 23 to 28); a transformer (HF transformer 48) receiving a high-frequency current outputted from the high-frequency power source and outputting a transformed current (because power source 41 is connected in series to HF transformer 48 there is an obvious link that makes HF transformer 48 transform the outputted voltage and current from power source 41, column 6 lines 23 to 28); (column 1 par. 4 teaches prior art using inductive heating to heat and remove an adhesive which is analogous to a coating), wherein the plurality of heating units comprises: a first heating unit comprising a cabl(power cable 32; figure 11)(figure 24 shows the power cable 32 connected to HG transformer 48 therefore being obvious that power cable 32 transmits power; the recitation of power cable in ORTICA connotes a cable for transmitting power; figure 24 teaches the power of HF transformer 48 being transmitted to tool inductor 25, therefore the cable is the means of power transmitting); a first heating head (tool inductor 25) comprising a first heating coil (tool inductor 25 in figure 15 shows the heating coil 29) connected to an end of the cable and heating the metal member transformed current (column 4 lines 39 to 58 and column 5 lines 1 to 5), so as to remove the coating film (par. 24);   Amendment under 37 CFR 1.111Reply  Office Action dated August 9, 2021Ocber 15, 2021the sum of a first inductance value of the cable of the first heating unit and a second inductance value of the first heating coil is adjusted to be within a predetermined range relative to a third inductance value of the second heating coil (ORTICA discloses the claimed invention except for an inductance being adjustable. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make adjustable, since it have been held that adjustability, where needed, involves only routine skill in the art. One would have been motivated to make the system inductance adjustable for the purpose of providing a means to advantageously ensure the system resonates with the capacitance of said electricity generator (41) to a prefixed resonance frequency), and the first and second inductance values are adjusted through adjustment of at least one of a length of the heating coil, a length of the cable, a cross-sectional area of the heating coil, and a number of turns of the heating coil (ORTICA discloses the claimed invention except for inductances being adjustable. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make adjustable, since it have been held that adjustability, where needed, involves only routine skill in the art. One would have been motivated to make the inductances of the heating coil, heating coils and/or conducting cable adjustable for the purpose of wherein the inductance of said tool (25) resonates with the capacitance of said electricity generator (41) to a prefixed resonance frequency in claim 1 of ORTICA, it is also obvious to change the a length of the cable, a length of the heating coil, a cross-sectional area of the heating coil, and a number of turns of the heating coil because these are known in the art to be the factors that affect inductance per the equation for inductance below from http://web.archive.org/web/20140310040458/https://www.uihm.com/en/Induction-Heating-Technology/Base-details-of-High-Frequency-Induction-Heating.html#.Ux06BXbP1aQ  and from https://www.electronics-tutorials.ws/inductor/inductance.html for the purposes of impedance matching).  ORTICA does not teach and(par. 35 teaches the use of multiple heads connected to a single power source; par. 37 teaches the use of Miller ProHeat 35.RTM as the power source which is taught to have two connections) and.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the ORTICA reference, to include and a plurality of heating units detachably connected to the transformer and receiving the transformed current and and a second heating unit comprising a second heating head provided with the transformer comprising a second heating coil heating the metal member by the transformed current, so as to remove the coating film,, as suggested and taught by Verhagen, for the purpose of providing a means to advantageously heat a larger area (par. 35). ORTICA discloses the claimed invention except for a size of the first heating head and a size the second heating head are different. It would have been obvious to one of ordinary skill in the art at the time the invention was made to change the shape of the transformer case since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art, One would have been motivated to scale the size of heating heads to be larger or smaller depending on requirements of the application at hand (ORTICA par. 41. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). See MPEP 2144.04 IV.

    PNG
    media_image1.png
    65
    160
    media_image1.png
    Greyscale


Regarding claim 7, ORTICA and Verhagen disclose the claimed invention except for wherein when the third inductance value of the second heating coil is 1.0H, the sum of the first inductance value of the cable of the first heating coil and the second inductance value of the first heating coil is adjusted to be within a range of 0.6H to 1.3H.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to design a system with matching inductances, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to choose or adjust for wherein when the third inductance value of the second heating coil is 1.0H, the sum of the first inductance value of the cable of the first heating coil and the second inductance value of the first heating coil is adjusted to be within a range of 0.6H to 1.3H for the advantageous purpose of allowing for wherein the inductance of said tool (25) resonates with the capacitance of said electricity generator (41) to a prefixed resonance frequency (ORTICA claim 7).

Regarding claim 8, ORTICA teaches, wherein the cable connects the transformer and the heating coil of the first heating head (figure 24 shows the power cable 32 connected to HG transformer 48 therefore being obvious that power cable 32 transmits power; the recitation of power cable in ORTICA connotes a cable for transmitting power; figure 24 teaches the power of HF transformer 48 being transmitted to tool inductor 25, therefore the cable is the means of power transmitting), and the length of the cable is adjusted (ORTICA discloses the claimed invention except for inductances being adjustable. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make adjustable, since it have been held that adjustability, where needed, involves only routine skill in the art. One would have been motivated to make the inductances of the heating coil, heating coils and/or conducting cable adjustable for the purpose of wherein the inductance of said tool (25) resonates with the capacitance of said electricity generator (41) to a prefixed resonance frequency in claim 1 of ORTICA, it is also obvious to change the and the length of the cable is adjusted because these are known in the art to be the factors that affect inductance per the equation for inductance below from https://www.electronics-tutorials.ws/inductor/inductance.html and from http://web.archive.org/web/20140310040458/https://www.uihm.com/en/Induction-Heating-Technology/Base-details-of-High-Frequency-Induction-Heating.html#.Ux06BXbP1aQ for the purposes of impedance matching) in accordance with the first inductance value of the heating coil of the first heating head such that the sum of the first inductance value of the heating coil of the first heating head and the second inductance value of the cable is within a predetermined range relative to the third inductance value of one heating unit among the plurality of heating units (ORTICA teaches wherein the inductance of said tool (25) resonates with the capacitance of said electricity generator (41) to a prefixed resonance frequency in claim 1, meaning the inductance is designed to a predetermined value such that the system resonates at a chosen frequency).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that wherein the cable connects the transformer and the heating coil of the first heating head, and the length of the cable is adjusted in accordance with the first inductance value of the heating coil of the first heating head such that the sum of the first inductance value of the heating coil of the first heating head and the second inductance value of the cable is within a predetermined range relative to the third inductance value of one heating unit among the plurality of heating units, as suggested and taught by ORTICA, for the advantageous purpose of allowing for wherein the inductance of said tool (25) resonates with the capacitance of said electricity generator (41) to a prefixed resonance frequency (ORTICA claim 7).

    PNG
    media_image1.png
    65
    160
    media_image1.png
    Greyscale


Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2790880 B1 ORTICA (hereinafter "ORTICA") in view of US 20140231415 A1 Verhagen (hereinafter “Verhagen”) in view of US 5660753 A Lingnau (hereinafter “Lingnau”). 
Regarding claim 5, ORTICA and Verhagen teach, Theas discussed above.  ORTICA and Verhagen do not teach wherein the cabl.  Lingnau teaches, wherein the cabl(column 4 lines 36 to 47).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the ORTICA and Verhagen references, to include wherein the cabl, as suggested and taught by Lingnau, for the purpose of providing a means to advantageously cool an induction coil, transmission cables and transformer (column 4 lines 36 to 47).

Regarding claim 9, ORTICA and Verhagen teach, except where struck through, The portable induction heating device according to claim 6 as discussed above.  ORTICA and Verhagen do not teach wherein the cable is a water-cooling coaxial cable having a water channel.  Lingnau teaches, except where struck through, wherein the cable is a water-cooling coaxial cable having a water channel.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the ORTICA and Verhagen references, to include wherein the cable is a water-cooling coaxial cable having a water channel, as suggested and taught by Lingnau, for the purpose of providing a means to advantageously cool an induction coil, transmission cables and transformer (column 4 lines 36 to 47).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6509555 B1
US 20040084443 A1
US 20040188424 A1
US 6875966 B1
US 6911089 B2
US 20080092919 A1
US 20120074135 A1
US 20120248093 A1
US 20140285607
US 10462853 B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/            Examiner, Art Unit 3761                                                                                                                                                                                            
/JOEL M ATTEY/            Primary Examiner, Art Unit 3763